THE defendant pleaded payment and nul tiel record ; and on motion, on the part of the plaintiff, the court ordered the defendant to elect by which of the two pleas he would abide; thereby deciding that *42where there are several pleas, mil tiel record can never be one of them. The principle of the decision, was declared to be, that nul tiel record being a matter, the knowledge of the pr oaf of which the defendant might reduce to absolute certainty, it was not within the reason of the statute enabling defendants to plead several pleas; for that the sole intent of the statute was to relieve against the hardship of restricting a defendant, having several matters of just defence, all of them however of a nature, that the proof of them cannot be previously positively ascertained, to rest his cause on one of them only,